DETAILED ACTION
This Office action is in reply to correspondence filed 18 May 2022 in regard to application no. 16/814,968.  The pages of claims are misidentified as being applicaton no. “16/815,968”, but this is a harmless typographic error.  Claims 9-14 have been cancelled, claims 15-20 have been withdrawn from further consideration by the applicant, and claim 3 has been previously withdrawn from further consideration by the Examiner.  Claims 1, 2 and 4-8 are actively pending and are considered below.  (The applicant’s arguments in regard to the Examiner’s withdrawal of claim 3 as restrictable from claim 1 are discussed three paragraphs below.)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's attempt to traverse the restriction of claim 3 as being improper, in the correspondence filed 18 May 2022, has been fully considered but is not found persuasive.  The traversal is on the ground(s) that the claim was simply rewritten from dependent to independent form, and had been previously examined as a dependent claim.  This is not found persuasive because claim 1 and claim 3 have both been amended to the point that, as pointed out previously, they now recite two independent and distinct inventions.  It is simply not the case that claim 3 is simply the old, dependent claim 3, incorporating all the limitations of claim 1 but rewritten to be in independent form; claim 1 and claim 3 each include steps and/or features which the other lacks.  Claim 3, as a dependent claim, never included its now-final limitation, to “wirelessly transmit a signal indicating a number of views of the first message based at least in part on the images, wherein the first message comprises a parking permit”.  Contrary to the applicant’s assertion, the Examiner could not have examined a claim with this feature previously, because no such claim existed.  Claims 1, 2 and 4-8 remain elected by original presentation, as previously pointed out, as they have been examined on the merits, and claim 3 remains withdrawn from further consideration as being drawn to a non-elected invention.
Procedural threats (“failure to withdraw [the restriction] will be dealt with by a petition to the Director”) are unnecessary and irrelevant.  The Examiner is fully aware of the applicant’s procedural rights during prosecution and there is no need to waste time and words reminding him of them.  This in no way addresses the factual basis behind the restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, from which the others depend, includes determining a “number of vehicles” imaged, but, as mentioned in previous Office actions, the applicant has provided no algorithm or other means by which a computer could detect a number of vehicles in a camera view, and it is known in the art that computers in general cannot make such determinations; this fact is the basis of “captcha” technology.  Adding a new limitation that the vehicles counted are within a threshold distance of the first vehicle makes the problem more difficult, not easier, because now a computer must not only count the vehicles (distinguishing them, of course, from non-vehicles within an image) but must further somehow estimate a distance in three-dimensional space from a two-dimensional image.
Simply saying it is done using “computer image recognition” is meaningless, as it is circular4, merely labeling the undisclosed algorithm in terms of its purported effect.  Again, as stated previously and repeatedly in referring to MPEP § 2161.01(I), the difficulty is that the inventor has not disclosed how the determination is to be accomplished.  The disclosure is wholly insufficient to convey to one of ordinary skill in the art at the relevant time that the inventor was in possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a statutory category of invention, as each is directed to an assembly (manufacture).  Claim 1 will serve as representative, and recites presenting a message on a display, replacing it, receiving images and providing information based on the images about the number of views of the messages, which itself is determined by a number of vehicles in an image.  The messages may be advertisements (claim 2).  Thus this recites advertising behavior, as providing advertisements and tracking their performance are steps an advertiser would normally take in the ordinary course of advertising.
Further, but for the bare inclusion of a generic computer, discussed below, these are mental steps.  A person can place a paper advertisement on the back of vehicles, can replace it periodically with a new paper advertisement, and can look around to see how many people are looking at the advertisement on the various vehicles, including making a mental judgment as to the proximity of the vehicles.  None of this would present the slightest difficulty, and none requires any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information related to messages that are displayed, views of the messages and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a processor is “configured with instructions executable to” perform the abstract steps does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes an imager, a display, a processor and the ability to communicate wirelessly.  These elements are recited at a high degree of generality, and the applicant makes it explicitly clear, pg. 4, that nothing more than a generic computer such as a “personal computer” is required.  It only performs generic computer functions of manipulating data in no particular way and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
That a display is “on a vehicle” is simply field-of-use language that attempts to confine the invention to a particular environment.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4 and 5 consist entirely of nonfunctional printed matter and claims 6-8 consist entirely of nonfunctional, descriptive language, neither of which are of any patentable significance.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Terzian (U.S. Publication No. 2018/0300746) in view of Tunstall (U.S. Publication No. 2020/0082438, filed 5 September 2019) further in view of Elam et al. (U.S. Publication No. 2018/0144353).

In-line citations are to Terzian.
With regard to Claim 1:
Terzian teaches: An assembly comprising:
at least one imager; [0009; “a plurality of intelligent camera sensors for taking images and video along a particular field-of-view around and external to the self-driving vehicle”]
at least one display on a vehicle; [abstract; “video display signage”; sheet 1, fig. 1 showing it on the side of a truck]
at least one processor configured with instructions executable to: [0009; a “processor” executes “software”]
present a first message on the display at a first time [0007; the “vehicles” display “advertising”] and replace the first message with a second message on the display at a second time; [id.; the advertisements are “ever-changing advertisements”] 
receive images from the imager; [0009, as cited above] and 
wirelessly transmit, using a wireless transceiver to a network server, a signal... [0011; the system sends data using a “wireless-based link” to a “computing platform”] 

Terzian does not explicitly teach that data are indicating a number of views of the first message, the number of views being determined based at least in part on computer image recognition implemented on the images and being based on a number of vehicles imaged by the imager, but in addition to being of no patentable significance as explained below, it is known in the art.  Tunstall teaches an advertising system [title] that can determine an approximate number of view of an advertisement by analyzing image data to count the “number of vehicles” that pass by a display using “recognition” of image data. [0084] Tunstall and Terzian are analogous art as each is directed to electronic means for presenting advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tunstall with that of Terzian in order to estimate advertisement viewership, as taught by Tunstall; further, it is simply a combination of known parts with predictable results, simply performing Tunstall’s steps after those of Terzian; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Terzian does not explicitly teach counting vehicles within a threshold distance of an object, but it is known in the art.  Elam teaches a demand modeling system [abstract] that can use image analysis [0090] to determine a “count of vehicles within a threshold distance” of a particular location. [0028] Elam and Tunstall are analogous art as each is directed to a process by which vehicles are counted and the vehicle count is used for a determination.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Elam with that of Terzian and Tunstall in order to improve performance, as taught by Elam; [0028] further, it is simply a substitution of one known part for another with predictable results, simply only counting vehicles within a distance of a location as in Elam rather than the more general count of Tunstall, and using Terzian’s disclosed truck as the site in place of Elam’s own site; the substitutions produce no new and unexpected result.

The content of the information transmitted consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and is therefore considered but given no patentable weight; the basis of determining the number of views is of no patentable significance as it is nowhere positively recited that the claimed assembly plays any role in the determination.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The assembly of Claim 1, wherein the first message comprises an advertisement. [0007, as cited above in regard to claim 1] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Elam et al. further in view of Ortiz et al. (U.S. Publication No. 2020/0007934).

With regard to Claim 4:
The assembly of Claim 1, wherein the instructions are executable to: 
present on a user device a solicitation to present the first message on the display along with a selector selectable to accept or decline the solicitation. 

Terzian, Tunstall and Elam teach the assembly of claim 1, but do not explicitly teach the claimed solicitation, but in addition to being of no patentable significance as explained below, it is known in the art.  Ortiz teaches a system for distributing multimedia content [title] such as “advertisements” or “promotions”. [0006] His system may determine a “number of desired audience views’ for an advertising campaign, [0121] and may capture this as a “number of impressions” [0123] which may be discerned based on “interactivity” with a “clickable banner”. [0154] Ortiz and Terzian are analogous art as each is directed to electronic means for managing advertising information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ortiz with that of Terzian, Tunstall and Elam as it is simply a substitution of one known part for another with predictable results, simply displaying Ortiz’ data in place of that of Terzian; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Nowhere is it positively claimed that anyone interacts with the selector; it is at most merely displayed.  The reference is provided for the purpose of compact prosecution.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Elam et al. further in view of He (U.S. Publication No. 2015/0262256).

With regard to Claim 5:
The assembly of Claim 1, wherein the instructions are executable to: 
present on a user device within a vehicle a field into which the first message can be entered using an input device. 

Terzian, Tunstall and Elam teach the assembly of claim 1, but do not explicitly teach providing a text entry field, and though it is of no patentable significance as explained below, it is known in the art.  He teaches a system for managing feedback from advertisement viewers [abstract] in which a “number of impressions” is tracked, [0047] and which provides a space for the user to “provide like feedback” by “entering selections or text for submission to the server”. [0069] He and Terzian are analogous art as each is directed to electronic means for managing advertising information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of He with that of Terzian, Tunstall and Elam as it is simply a substitution of one known part for another with predictable results, simply displaying He’s data in place of that of Terzian; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Nowhere is it positively claimed that anyone enters any text into a space; it is at most merely displayed.  The reference is provided for the purpose of compact prosecution.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Elam et al. further in view of Koo (U.S. Publication No. 2016/0133128).

With regard to Claim 6:
The assembly of Claim 1, wherein the number of views of the first message indicates a number of vehicles within a first distance of the license plate frame.

Terzian, Tunstall and Elam teach the assembly of claim 1 but do not explicitly teach that a number represents this, and although it is of no patentable significance as explained below, it is known in the art.  Koo teaches a system for determining position information of vehicles nearby a particular vehicle. [abstract] a “camera” is mounted “in the vehicle” and can detect a “license-plate number” of a vehicle in front of itself, [0028] including the “distance to the front vehicle”. [0047] This has the effect of determining there is one vehicle within the measured distance.  Koo and Terzian are analogous art as each is directed to the use of electronics related to the exterior of a moving or movable vehicle. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Koo with that of Terzian, Tunstall and Elam in order to correct a vehicle’s position (e.g. if too close) as taught by Koo [abstract]; further, it is simply a substitution of one known part for another with predictable results, simply interpreting a datum in the manner of Koo rather than that of Terzian; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, which discloses at most how a human might interpret data but which imparts neither structure nor functionality to the claimed assembly.  The reference is provided for the purpose of compact prosecution.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terzian in view of Tunstall further in view of Elam et al. (in the case of claim 8, further in view of Koo) further in view of Harer (U.K. Patent Pub. No. 2565345)

These claims are similar so are analyzed together.
With regard to Claim 7:
The assembly of Claim 1, wherein the number of views of the first message indicates a number of vehicles imaged within a first time period.

With regard to Claim 8:
The assembly of Claim 6, wherein the number of views of the first message indicates a number of vehicles imaged within a first time period.

Terzian, Tunstall and Elam teach the assembly of claim 1 and, with Koo, the assembly of claim 6, but do not explicitly teach that a datum indicates a number of vehicles imaged within a time period, but in addition to being of no patentable significance as explained below, it is known in the art.  Harer teaches a method of determining whether a vehicle is being followed [title] in which a “second vehicle”, which reads on a number (1) of vehicles, must “appear in a greater number of image frames” than a threshold over a “period of time” [pg. 2, lines 34- 35] before it is determined that the second vehicle is following the first.  Harer and Terzian are analogous art as each is directed to the use of electronics related to the exterior of a moving or movable vehicle.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Harer with that of Terzian, Tunstall and Elam (and, in the case of claim 8, Koo) in order to determine a relation between two vehicles, as taught by Harer; further, it is simply a substitution of one known part for another with predictable results, simply interpreting a datum in the manner of Harer rather than that of Terzian; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from claims 1 and 6, as they consist entirely of nonfunctional, descriptive language, which discloses at most how a human might interpret data but which imparts neither structure nor functionality to the claimed assembly.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 18 May 2022 in regard to rejections made under 35 U.S.C. §§ 112(a) and 101 have been fully considered but they are not persuasive.  The restriction of claim 3 has been addressed above.  In regard to § 112(a), first, the applicant has previously argued the exact same arguments, and simply repeats them verbatim.  This is not persuasive for the identical reasons that it was not found persuasive in the previous Office action.  Quoting from the response to arguments in that Office action:

In regard to 112(a), that a satisfactory description “may be found in originally-filed claims” has nothing whatever to do with MPEP § 2161.01(I) and the standard for written description as it applies specifically to computer software. Captcha is well-known technology whose effect, if not premise, is understood by the public at large, and the notorious fact that a captcha frequently asks a user to identify frames that include vehicles as opposed to those that do not is per se sufficient to identify that distinguishing vehicles from other objects is at least difficult for computers; such a thing cannot be merely waved off by a hand gesture.  The originally-filed application does not provide adequate written description for the claims; the rejection is maintained.

In regard to § 101, the Examiner respectfully traverses the applicant’s assertion that claim 1 satisfies the “particular machine” test.  Courts have said that simply using a  generic computer as a tool to implement an abstract idea does not satisfy the “particular machine” test.  See MPEP § 2106.04(d)(I).  That the computers are “necessary to execute” the claim is not dispositive.  See MPEP § 2106.04(a)(2)(III): courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”
The applicant falsely states that the Examiner has alleged that claim 1 “may be boiled down to ‘advertising behavior’”.  The Examiner has said no such thing.  The Examiner merely said the claim recites, that is, “sets forth or describes” advertising behavior.  That the Examiner “cites no prior case that declares presenting messages on a vehicle is abstract” is irrelevant; advertising behavior is per se abstract, and presenting messages on a vehicle is an example of advertising behavior.
The “elimination of permanent parking permits” is in no way a technical problem but simply a business issue faced by a landlord or a municipal parking authority.  To “improve safety” of a driver is similarly not a technical problem.  A camera, display and wireless communication are features of billions of – likely, nearly all – smartphones and thus do not amount to significantly more than a generic computer nor invoke a particular machine.
The claims of the present invention bear no meaningful technical similarity to those at issue in DDR Holdings, in which the ordinary operation of a mouse click was modified to direct a user to a page created ad hoc on a website of a system to mimic the look and feel of the user’s intended landing page while keeping her within the domain of the system controlling the interaction.  That has no meaningful pre-internet analogue; by contrast, advertisements on vehicles (e.g. the contact information for a taxicab company) were ubiquitous on for-hire vehicles for decades before there was any such thing as a computer.
In regard to the assertion that “dismissing elements under the second step… may not be done without evidence”, Berkheimer only stands for the proposition that evidence is required when there is a reasonable factual dispute as to whether an additional, that is, non-abstract claim element is well-understood, routine and conventional.  In the present case, the applicant makes no reasoned argument that any non-abstract claim element goes beyond the well-understood, routine and conventional, but only misstates the Examiner’s position, falsely alleging that the Examiner asserted that “everything in the claims is well-understood, routine and conventional”.  The Examiner never said any such thing.
The applicant alleges “clear legal error” in the Examiner’s summarizing of the basis of rejection of the dependent claims.  Yet there is no legal requirement for a detailed analysis of each dependent claims, and the PTAB and the courts very frequently analyze only an independent claim as representative, and state with no analysis at all that the other claims “stand or fall” with the single claim under analysis.  The Examiner has done much more, giving a brief explanation of why each dependent claim is not patent eligible.  Further, the applicant does not point out any feature of any dependent claim which he believes ought to have made that claim patent eligible.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1, 2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus on the effect of the amendment, and the Examiner has incorporated the teaching of Elam (who, incidentally, teaches a good bit of the limitations of claim 1) to meet the language added by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694